Case 2:18-cv-07241-CAS-PLA Document 141-10 Filed 07/02/21 Page 1 of 8 Page ID
                                 #:5420




      EXHIBIT 10
Case 2:18-cv-07241-CAS-PLA Document 141-10 Filed 07/02/21 Page 2 of 8 Page ID
                                 #:5421
            Confidential Pursuant to Protective Order

    1                 UNITED STATES DISTRICT COURT
    2               CENTRAL DISTRICT OF CALIFORNIA
    3   KEVIN RISTO, on behalf of              )
        himself and all others                 )
    4   similarly situated,                    )
                                               )
    5             Plaintiff(s),                )
                                               )
    6     vs.                                  ) Case No.:
                                               ) 2:18-cv-07241-CAS-PLA
    7   SCREEN ACTORS GUILD-AMERICAN           )
        FEDERATION OF TELEVISION AND           )
    8   RADIO ARTISTS, a Delaware              )
        corporation; AMERICAN                  )
    9   FEDERATION OF MUSICIANS OF THE         )
        UNITED STATES AND CANADA, a            )
   10   California nonprofit                   )
        corporation; et al.,                   )
   11                                          )
                  Defendants.                  )
   12   ______________________________         )
   13
   14
   15           CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
   16                   VIDEOTAPED DEPOSITION OF
   17                           RAYMOND HAIR
   18                    Appearing Remotely From
   19                           Denton, Texas
   20                 Wednesday, February 24, 2021
   21
   22
   23
   24   Stenographically reported by:
        EMILY SAMELSON, CSR No. 14043
   25   Golkow Job No.: 269544



  Golkow Litigation Services                                       Page 1
                                                                     Exhibit 10
                                                                     Page 120
Case 2:18-cv-07241-CAS-PLA Document 141-10 Filed 07/02/21 Page 3 of 8 Page ID
                                 #:5422
            Confidential Pursuant to Protective Order

    1                UNITED STATES DISTRICT COURT
    2               CENTRAL DISTRICT OF CALIFORNIA
    3   KEVIN RISTO, on behalf of           )
        himself and all others              )
    4   similarly situated,                 )
                                            )
    5             Plaintiff(s),             )
                                            )
    6     vs.                               ) Case No.:
                                            ) 2:18-cv-07241-CAS-PLA
    7   SCREEN ACTORS GUILD-AMERICAN        )
        FEDERATION OF TELEVISION AND        )
    8   RADIO ARTISTS; a Delaware           )
        corporation; AMERICAN               )
    9   FEDERATION OF MUSICIANS OF THE      )
        UNITED STATES AND CANADA, a         )
   10   California nonprofit                )
        corporation; et al.,                )
   11                                       )
                  Defendants.               )
   12   ______________________________      )
   13
   14
   15
   16
   17             Videotaped Deposition of RAYMOND HAIR,
   18   taken on behalf of Plaintiff(s), all parties
   19   appearing remotely, commencing at 9:13 a.m. and
   20   ending at 4:36 p.m. on Wednesday, February 24, 2021,
   21   stenographically reported before Emily Samelson,
   22   CSR No. 14043.
   23
   24
   25



  Golkow Litigation Services                                       Page 2
                                                                     Exhibit 10
                                                                     Page 121
Case 2:18-cv-07241-CAS-PLA Document 141-10 Filed 07/02/21 Page 4 of 8 Page ID
                                 #:5423
            Confidential Pursuant to Protective Order

    1                  A P P E A R A N C E S:
    2           (All appearances appearing remotely)
    3   For Plaintiff(s):
    4     KIESEL LAW LLP
          BY: PAUL R. KIESEL, ESQ.
    5          MARIANA A. MCCONNELL, ESQ.
               NICHOLAS BRANCOLINI, ESQ.
    6     8648 Wilshire Boulevard
          Beverly Hills, California 90211
    7     310.854.4444
          kiesel@kiesel.law
    8     mcconnell@kiesel.law
          brancolini@kiesel.law
    9
          JOHNSON AND JOHNSON, LLP
   10     BY: NEVILLE L. JOHNSON, ESQ.
               DANIEL B. LIFSCHITZ, ESQ.
   11     439 North Canon Drive
          Beverly Hills, California 90210
   12     310.975.1080
          njohnson@jjllplaw.com
   13     dlifschitz@jjllplaw.com
   14
        For Defendants:
   15
          JENNER & BLOCK LLP
   16     BY: ANDREW THOMAS, ESQ.
               ANDREW G. SULLIVAN, ESQ.
   17          ANNA K. LYONS, ESQ.
          633 West 5th Street, Suite 3600
   18     Los Angeles, California 90071
          213.239.5155
   19     ajthomas@jenner.com
          agsullivan@jenner.com
   20     alyons@jenner.com
   21
   22   Also Present:     Jennifer Garner, Esq., and Russell
                          Naymark, Esq., In-house Counsel for
   23                     American Federation of Musicians
   24   Videographer:     David Kim
   25



  Golkow Litigation Services                                       Page 3
                                                                     Exhibit 10
                                                                     Page 122
Case 2:18-cv-07241-CAS-PLA Document 141-10 Filed 07/02/21 Page 5 of 8 Page ID
                                 #:5424
Case 2:18-cv-07241-CAS-PLA Document 141-10 Filed 07/02/21 Page 6 of 8 Page ID
                                 #:5425
Case 2:18-cv-07241-CAS-PLA Document 141-10 Filed 07/02/21 Page 7 of 8 Page ID
                                 #:5426
Case 2:18-cv-07241-CAS-PLA Document 141-10 Filed 07/02/21 Page 8 of 8 Page ID
                                 #:5427
            Confidential Pursuant to Protective Order

    1              I, the undersigned, a Certified Shorthand

    2   Reporter of the State of California do hereby

    3   certify:

    4              That the foregoing proceedings were taken

    5   before me at the time and place herein set forth;

    6   that any witnesses in the foregoing proceedings,

    7   prior to testifying, were duly sworn; that a

    8   verbatim record of the proceedings was made by me

    9   using machine shorthand which was thereafter

   10   transcribed under my direction; that the foregoing

   11   transcript is an accurate transcription thereof.

   12              Further, that if the foregoing pertains to

   13   the original transcript of a deposition in a federal

   14   case, before completion of the proceedings, review

   15   of the transcript [ ] was [X] was not requested.

   16              I further certify I am neither financially

   17   interested in the action nor a relative or employee

   18   of any attorney or any of the parties.

   19              IN WITNESS WHEREOF, I have this date

   20   subscribed my name.

   21

   22              Dated:   9th of March, 2021

   23

   24                                 _________________________

                                      EMILY SAMELSON,

   25                                 CSR No. 14043




  Golkow Litigation Services                                    Page 234
                                                                     Exhibit 10
                                                                     Page 126
